FINAL REPORT1


                            Amendment of Pa.R.Crim.P. 462
                      Revision of the Comment to Pa.R.Crim.P. 460

                              SUMMARY APPEAL REMAND


       On December 29, 2017, effective April 1, 2018, upon the recommendation of the
Criminal Procedural Rules Committee, the Court amended Rule 462 (Trial De Novo)
and revised the Comment to Rule 460 (Notice of Appeal) to clarify that when a petition
to file a summary appeal nunc pro tunc is denied at the court of common pleas, the
case remains at the common pleas level, in keeping with the Court’s long-standing
policy that once a case moves from a lower court to the court of common pleas, the
case should remain at common pleas.
       The Committee recently examined an issue that has come up regarding the “no-
remand” policy in summary cases. A defendant is convicted of a summary offense
before a magisterial district judge (MDJ) and then files a petition to be allowed to file a
summary appeal nunc pro tunc. The common pleas court denies the petition and
orders that the case be “remanded” to the MDJ office. The common pleas judge in
these situations has taken the position that, because the common pleas court has never
addressed the actual appeal, the case is not subject to the “no remand” provisions of
Rule 462(H).
       Under Rule 460(D), when an appeal is filed in a summary case, the case and
associated documents are transferred from the MDJ to the clerk of courts and then
adjudicated by a common pleas judge. Paragraph (H) of Rule 462 states:



1
 The Committee's Final Reports should not be confused with the official Committee
Comments to the rules. Also, note that the Supreme Court does not adopt the
Committee's Comments or the contents of the Committee's explanatory Final Reports.



Summary Appeal Remand Final Report: 12/29/2017
       (H) After sentence is imposed by the trial judge, the case shall remain in
       the court of common pleas for the execution of sentence, including the
       collection of any fine and restitution, and for the collection of any costs.

       This provision is one part of the Court’s long-standing “no remands” policy that
provides that once a case “goes up” from the minor judiciary to the court of common
pleas, it should stay at common pleas. This policy has been articulated in rule changes
that were adopted in 2003 (clarifying when an appeal for a trial de novo in a summary
case or a contempt adjudication is taken, the case remains in the court of common
pleas for the execution of any sentence and collection of any fines and restitution, and
collection of any costs), in 2006 (clarifying the procedures for handling cases in which a
summary offense is joined with misdemeanor, felony, or murder charges both when the
case is before the issuing authority and after the case is held for court), and in 2010
(addressing three areas in which remands from the court of common pleas to the
issuing authority still are occurring despite the Court’ s policy that prohibits such
remands: (1) the practice of remanding cases for a preliminary hearing where a
defendant who was designated as “NEI” is apprehended; (2) use of remands as
remedies for a waived preliminary hearing; and (3) the practice of remanding cases
without court involvement when the district attorney withdraws felony/misdemeanor prior
to the filing of the information).2
       Additionally, Rule 462 contains paragraph (D), which provides that the case is
retained at common pleas if a defendant fails to appear for the trial de novo and the
MDJ sentence is entered at common pleas, and paragraph (E), which provides similarly
when the defendant withdraws the appeal. As noted above, paragraph (H) provides
that when a sentence has been entered by the common pleas judge, it remains at
common pleas for execution of sentence. The rationale for this policy is to prevent
cases from “bouncing back and forth” between the MDJ and common pleas courts.
This could result in confusion and the potential repeated transfer of court records and
case-associated money.

2
 See 33 Pa.B. 1324 (March 15, 2003), 36 Pa.B. 1385 (March 25, 2006), and 40 Pa.B.
1068 (February 27, 2010).


Summary Appeal Remand Final Report: 12/29/2017                                            -2-
       None of these amendments addressed the situation of the dismissal of a late-
filed summary appeal. The Committee examined the above history of the no-remand
policy and concluded that the underlying rationale of the policy would be applicable to
the situation at issue. Since the common pleas court must make a decision on the
petition, the case is transferred from the MDJ to the common pleas court. The same
concerns about transferring the case record and money are present here as in other
summary appeal situations. Additionally, the Committee noted the instances
mentioned above where a case in which a full trial de novo has not been held, such as
when a defendant fails to appear for the trial, still is retained at the common pleas court.
       Therefore, a new paragraph (F) has been added to Rule 462 that would state
specifically that a late-filed appeal adjudicated at common pleas court would remain at
common pleas court. Additionally, a cross-reference to this new provision has been
added to the Comment to Rule 460 since that rule provides the procedures for filing
appeals, including time limitations.




Summary Appeal Remand Final Report: 12/29/2017                                            -3-